Citation Nr: 1037595	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-03 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected right foot pes planus with metatarsal 
calluses and plantar warts.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected left foot pes planus with metatarsal 
calluses and plantar warts.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service from October 1948 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which granted service connection for bilateral pes planus with 
metatarsal calluses and plantar warts, evaluated as 20 percent 
disabling.  The Veteran appealed the issue of entitlement to an 
increased initial evaluation.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  In the statement of the case, dated in 
December 2006, the RO indicated that it had assigned each foot an 
initial disability evaluation of 10 percent.  

A review of the Veteran's appeal (VA Form 9), received in January 
2007, shows that he requested a hearing before a Member of the 
Board (i.e., Veterans Law Judge) at the RO.  In September 2009, 
the RO sent the veteran notice that a hearing was scheduled on 
November 3, 2009.  The Veteran failed to appear for his scheduled 
hearing, and there is no record that a request for another 
hearing was ever made.  Without good cause being shown for the 
failure to appear, no further hearing can be scheduled and 
appellate review may proceed.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A Social Security Administration (SSA) inquiry, dated in July 
2007, indicates that the Veteran is receiving Supplemental 
Security Income (SSI) payments.  Records from the SSA have not 
been associated with the claims file.  The Court has held that 
SSA decisions are not controlling for VA purposes, but they are 
pertinent to the adjudication of a claim for VA benefits and VA 
has a duty to assist the Veteran in gathering such records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where 
SSA disability benefits have been granted, a remand to obtain SSA 
records is required.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187-88 (2002) (stating that "the possibility that the SSA 
records could contain relevant evidence . . . cannot be 
foreclosed absent a review of those records."); cf. Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, additional 
development is required prior to appellate review.  

The duty to conduct a contemporaneous examination is triggered 
when the evidence indicates there has been a material change in 
disability or that the current rating may be incorrect.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 
43186 (1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last examination).  
In this case, a review of the Veteran's representative's 
statement, received in August 2010, shows that it is asserted 
that the Veteran's bilateral foot disabilities have worsened 
since his last VA examination (in June 2007).  Accordingly, on 
Remand, the Veteran should be afforded another examination of his 
bilateral foot disabilities.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination, and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain a complete copy of 
the Veteran's Social Security 
Administration (SSA) claim for benefits, as 
well as the SSA's decision, and all 
associated medical records.  

2.  After the development requested in the 
first paragraph of this remand has been 
completed, schedule the Veteran for a VA 
examination to ascertain the current 
severity of his bilateral foot 
disabilities.  The claims files must be 
made available to the examiner for a review 
of the Veteran's pertinent medical history, 
and in the examination report, the examiner 
should indicate that the claims file has 
been reviewed.  Any necessary diagnostic 
testing and evaluation should be performed.  
All clinical manifestations of the 
bilateral foot disabilities, including 
symptoms and resulting complications, 
should be indicated.  

3.  Thereafter, readjudicate the issues on 
appeal.  If either of the determinations 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a SSOC that addresses all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The appellant should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



